Title: To John Adams from C. W. F. Dumas, 24 April 1783
From: Dumas, C. W. F.
To: Adams, John


Monsieur
Lahaie 24e. Avr. 1783

Notre bon Ami, Mr. De Gyzelaar, en vous présentant ses complimens, me charge de vous demander vos meilleures recom̃andations pour un hom̃e de Lettres, dont il fait grand cas, Mr. Boinod, Suisse, qui a élevé les Enfans de Mr. Gevaers, excellent Patriote, nom̃é & élu depuis peu Bourguemaître à Dort. Mr. Boinod se propose de partir dans peu pour Philadelphie, avec un Associé & un Garçon Relieur, & d’y établir une Librairie françoise. Mr. le Duc de la Vauguyon a remis en partant une Lettre en sa faveur à Mr. le Chev. De la Luzerne. Il sera pareillement recom̃andé à Mr. Van Berckel; & Mr. De Gyzelaer lui a fait espérer, que V. Exce. voudra de son coté accréditer son entreprise.
Vous verrez, Monsieur, dans l’incluse, ce qui s’est passé entre Mr. Fagel & moi.
Il y aura Samedi 26 un grand festin à Amsterdam, à l’honneur de Mr. De Capelle du Pol & de Mr. Van Berckel le Pensionaire. Mr. son frere & Mr. De Gyzelaer s’y trouveront aussi; & le Buste de Barneveld, dit-on, y présidera.— Le Lundi suivant Mr. Van Berckel & sa future se feront inscrire, c’est-à-dire marier à la Maison de Ville, & quinze jours après ils seront bénis, &c.
Jacob n’est pas encore arrivé.
Je suis avec grand respect, De Votre Exce. / le très-humble & trèsobéis- / sant serviteur
Dumas

  
Translation
Sir
The Hague, 24 April 1783

Our good friend Mr. Gyselaar presents his compliments and asks you to provide your best recommendation for a man of letters whom he values highly: Mr. Boinod, a Swiss gentleman who was tutor to the children of Mr. Gevaers, an excellent patriot, recently elected Burgomaster of Dordrecht. Mr. Boinod intends to leave shortly for Philadelphia, together with a colleague and a bookbinder, and start a French bookstore there. In parting, the Duc de La Vauguyon sent a letter on his behalf to the Chevalier de La Luzerne. He will be similarly recommended to Mr. Van Berckel, while Mr. Gyselaar has given him cause to hope that your excellency too will lend credence to his enterprise.
The enclosed letter will show you what took place between Mr. Fagel and me.
On Saturday the 26th there will be a grand banquet in Amsterdam in honor of Mr. Van der Capellen tot den Pol and Mr. Van Berckel the pensionary. Mr. Van Berckel’s brother and Mr. Gyselaar will be there too—and the bust of Oldenbarnevelt, they say, will preside. The following Monday Mr. Van Berckel and his intended will be registered—that is to say, married—at the town hall, and fifteen days later they will receive the nuptial blessing etc.
Jacob has not yet arrived.
I am with great respect, your excellency’s very humble and very obedient servant
Dumas

